Citation Nr: 1103530	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  06-07 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from January 1969 to March 
1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2008, the appellant testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript is associated 
with the record.

In July 2009, the Board remanded the TDIU claim for consideration 
of an extraschedular evaluation by the Director of Compensation 
and Pension.  A statement from the RO and the decision of the 
Director are associated with the claims folder.

Also, there is the matter of depression secondary to 
service-connected disability (or aggravated by), raised by 
the appellant in April 2009 correspondence.  This matter 
is referred to the Agency of Original Jurisdiction, the 
RO, for appropriate action.  It is noted this issue has 
not been adjudicated by the the RO.  Therefore, the Board 
does not have jurisdiction over it. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The appellant is unable to obtain or retain substantially gainful 
employment due to service-connected hepatitis C with cirrhosis of 
the liver.




CONCLUSION OF LAW

The criteria for an extraschedular TDIU are met.  38 U.S.C.A. §§ 
1155, 5103A, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.15, 4.16(b), 4.19 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

The service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, but 
not his age or to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).

Marginal employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

It is the policy of the VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), an extra- schedular rating is for consideration where 
the veteran is unemployable due to the service-connected 
disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).
The Board must evaluate whether there are circumstances in the 
veteran's case, apart from any nonservice-connected condition and 
advancing age, which would justify a total rating based on 
individual unemployability due solely to the service-connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 
see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating is in itself recognition 
that the impairment makes it difficult to obtain and keep 
employment.  Therefore, the question is whether the veteran is 
capable of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  See Van 
Hoose v. Brown, supra.

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that a 
veteran's disabilities do not prevent him or her from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the veteran's service-connected disabilities have on his 
or her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Analysis

As an initial matter, the Board finds that the appellant does not 
meet the schedular criteria for TDIU.  The appellant is rated at 
40 percent for hepatitis C with cirrhosis of the liver, and 0 
percent for bunion of the right first metatarsal with hallus 
valgus.  He has a combined disability rating of 40 percent.  
Therefore, in the absence of a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more, TIDU under 38 C.F.R. § 4.16(a) is 
not warranted.

However, the Board finds that TDIU is warranted on an 
extraschedular basis under 38 C.F.R. § 4.16(b).  The appellant 
has limited education.  He earned a General Education Diploma.  
The appellant has limited work experience.  He worked as a 
maintenance technician and owner/delivery driver.  The Social 
Security Administration (SSA) awarded disability in 2004 based on 
conditions that included service-connected liver problems.  
Additionally, the medical evidence of record shows that service-
connected hepatitis C with liver cirrhosis is manifested by 
symptoms of fatigue, malaise, abdominal tenderness, muscle pain, 
and hepatomegaly.  A VA treatment note dated February 2008 
reflects that it was not feasible for the appellant to hold 
meaningful employments due to significant liver damage from 
hepatitis C with progression of fibrosis through stage 4 with 
evidence of cirrhosis.  On VA examination in December 2008, the 
appellant reported that his symptoms were constant.  The 
appellant had lost 80 percent of liver function.  The examiner 
noted that there was ample documentation of chronic severity of 
the appellant's disease process and of numerous failed attempts 
to improve his condition.  He opined that the appellant was 
unemployable and unable to work.  SSA records include report of 
examination dated November 2005, which similarly shows that the 
appellant's liver problems with cirrhosis and polyarthritis or 
fibromyalgia are a limiting factor for his activity and work.  
The Board observes that the record contains voluminous treatment 
reports for liver problems associated with service-connected 
hepatitis C and cirrhosis showing essentially unsuccessful 
treatment.  The medical evidence and opinions are highly 
probative as they were prepared by skilled and neutral medical 
professionals with access to the appellant's medical record and 
first-hand examination of the appellant.

The evidence of record further includes sworn testimony from the 
appellant.  The appellant testified before the undersigned in 
March 2008 he was unemployed since 2004 due to symptoms of 
fatigue and malaise.  He reported that, although he can perform 
some household chores, he tires quickly and must often rest.  The 
appellant testified that he is unable to work due to symptoms 
associated with service-connected hepatitis C and cirrhoisis.  
The Board notes that the appellant is competent to report his 
symptoms.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also 
Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, the 
record shows that he has been a consistent historian and, 
therefore, the Board finds he is credible.  In view of this, the 
Board assigns the appellant's statements significant probative 
value.

Based on review of the appellant's educational background, work 
experience, and symptoms associated with his service-connected 
hepatic disability, the weight of the evidence supports an award 
of TDIU on an extraschedular basis.  Total disability is 
considered to exist when there is present any impairment of mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 4.15.  Here, the record shows that the appellant is 
capable of no more than marginal employment at best in view of 
the physical limitation associated with his service-connected 
hepatic disorder.  See Friscia supra.  The lay and medical 
evidence present a severe disability picture.  It is noted that 
fatigue, joint pain, and malaise were all characterized as severe 
on recent VA examination in December 2008.  It is further noted 
that the record shows mood changes secondary to treatment and 
that the appellant's response to treatment has been limited.  
Both the appellant and medical professionals have reported that 
the appellant is unemployable due to symptoms associated with his 
service-connected heptic disorder.

Accordingly, because the appellant is unable to obtain or retain 
substantially gainful employment due to service-connected 
disability, the claim is granted on an extraschedular basis.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, based on the favorable decision discussed above, the Board 
finds that any failure in VA's duty to notify and assist is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Essentially the claim is substantiated and, therefore, there are 
no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-
368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice 
and duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).


ORDER

A total evaluation based on individual unemployability due to 
service-connected disability is granted on an extraschedular 
basis, subject to the laws and regulations governing the award of 
monetary benefits.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


